 1

 2

 3

 4

 5

 6

 7

 8

 9                       UNITED STATES DISTRICT COURT
10                      CENTRAL DISTRICT OF CALIFORNIA
11
     FLI, a series of Funlife, LLC, a Nevada ) Case No.: 2:19-cv-01262-ODW (SKx)
12   Series Limited Liability Company,
                                               )
13                       Plaintiff,            ) ORDER APPROVING STIPULATION
14
                                               ) AND ORDER TO SHOW CAUSE
            vs.
                                               )
15   J. Carol Duncan, Trustee of J. Carol      )
     Duncan revocable Trust dated December)
16   28, 2011; Cyndi Hicks and David Hicks,
     Trustees of the David and Cyndi Hicks )
17   Family Trust, dated July 17, 2008; Tyler )
     J. Duncan and Whitney Duncan,             )
18   Trustees of the Tyler and Whitney
     Duncan Family Trust; Joanne Neubauer, )
19   Trustee of the Survivor’s Trust and the )
     Bypass Trust under the Hendry 2007        )
20   Living Trust, u/d/t Oct. 1, 2007; Bank of
     America, N.A. as successor-in-interest )
21   to Countrywide Home Loans, Inc.;          )
     Pacific Premier Bancorp, Inc.; and        )
22   DOES 1 through 10, inclusive
                                               )
23                       Defendants.           )
24        TO ALL PARTIES, AND THEIR RESPECTIVE COUNSEL OF RECORD:
25
          Having considered the Stipulation entered into by and between Plaintiff FLI, a
26
     series of Funlife, LLC, a Nevada Series Limited Liability Company, and Defendant
27
     Pacific Premier Bank (erroneously sued herein as Pacific Premier Bancorp, Inc.)
28
                                            1
                                                ORDER APPROVING STIPULATION AND ORDER
                                                TO SHOW CAUSE
 1   (“Stipulation,” ECF No. 58), by and through their counsel of record, and good cause
 2   appearing therefore,
 3         IT IS HEREBY ORDERED, ADJUDGED AND DECREED:
 4   1.    Plaintiff’s First Amended Complaint lodged as Exhibit 1 to the Stipulation shall
 5         be deemed filed as of the date of this Order served on all parties via the Court’s
 6         CM/ECF system;
 7   2.    Pacific Premier Bank shall be substituted in place of Defendant Pacific Premier
 8         Bancorp, Inc.;
 9   3.    Pacific Premier Bank’s responsive pleading shall be due twenty (20) days from
10         the date of this Order; and
11   4.    The parties are ORDERED TO SHOW CAUSE by June 25, 2019 why the
12         Court should not deem the Motions to Dismiss (ECF Nos. 34, 39) as motions to
13         dismiss the First Amended Complaint.
14

15   DATED: June 18, 2019
                                                   UNITED STATES DISTRICT COURT
16                                                 JUDGE
17

18

19

20

21

22

23

24

25

26

27

28
                                               2
                                                   ORDER APPROVING STIPULATION AND ORDER
                                                   TO SHOW CAUSE
